This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 PEGGY J. CORDOVA and
 3 KRISTINE D. SANCHEZ,

 4          Cross-Defendants/Appellants,

 5 v.                                                                                     No. 31,289

 6   DELFINA DELEON and FRED
 7   DELEON, individually and on
 8   behalf of THE ESTATE OF ANNIE
 9   PACHECO DELEON,

10          Cross-Plaintiffs/Appellees.

11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Nan Nash, District Judge

13 Joshua R. Simms, P.C.
14 Joshua R. Simms
15 Albuquerque, NM

16 for Appellants

17 Fred DeLeon
18 Albuquerque, NM

19 Pro Se Appellee

20                                 MEMORANDUM OPINION
 1 SUTIN, Judge.

 2   {1}   Cross-Defendants, Peggy J. Cordova and Kristine D. Sanchez (Appellants),

 3 appeal from the district court’s final judgment on first amended cross-claims by which

 4 they were held jointly and severally liable for $21,755.27 in damages, plus attorney

 5 fees and costs that resulted from a dispute over real property. Owing to significant

 6 rule violations and other failures in Appellants’ brief in chief, we affirm the district

 7 court’s final judgment.

 8 BACKGROUND

 9   {2}   Because this is a memorandum opinion, and the parties are familiar with the

10 facts, we do not provide a summary of the factual or procedural background of the

11 case. On appeal, Appellants filed only a brief in chief. The Appellees did not file an

12 answer brief, and accordingly, there is no reply brief.

13 DISCUSSION

14   {3}   Rule 12-213(A) NMRA sets out the requirements applicable to an appellant’s

15 brief in chief. In relevant part, it provides that the appellant’s brief shall contain the

16 following:

17                (3) a summary of proceedings, briefly describing the nature of the
18         case, the course of proceedings and the disposition in the court below,
19         and including a summary of the facts relevant to the issues presented for
20         review. Such summary shall contain citations to the record proper,
21         transcript of proceedings or exhibits supporting each factual
22         representation. A contention that a verdict, judgment or finding of fact

                                               2
 1         is not supported by substantial evidence shall be deemed waived unless
 2         the summary of proceedings includes the substance of the evidence
 3         bearing upon the proposition; [and]

 4                (4) an argument which, with respect to each issue presented, shall
 5         contain a statement of the applicable standard of review, the contentions
 6         of the appellant and a statement explaining how the issue was preserved
 7         in the court below, with citations to authorities, record proper, transcript
 8         of proceedings[,] or exhibits relied on. Applicable New Mexico
 9         decisions shall be cited. The argument shall set forth a specific attack on
10         any finding, or such finding shall be deemed conclusive. A contention
11         that a verdict, judgment[,] or finding of fact is not supported by
12         substantial evidence shall be deemed waived unless the argument
13         identifies with particularity the fact or facts that are not supported by
14         substantial evidence[.]

15 Rule 12-213(A)(3), (4).

16   {4}   “The Rules of Appellate Procedure exist to ensure the efficient and fair

17 administration of justice.” Rio Grande Kennel Club v. City of Albuquerque, 2008-

18 NMCA-093, ¶ 55, 144 N.M. 636, 190 P.3d 1131. Although our policy “is to construe

19 the Rules of Appellate Procedure liberally so that appeals may be determined on their

20 merits, we will not implement that policy to the point of making the [r]ules

21 meaningless.” Id. (internal quotation marks and citation omitted). Failure to comply

22 with the rules may have the effect of leaving “the reviewing court with little—if

23 anything—upon which it can grant relief[.]” Id. ¶ 54.

24   {5}   In this case, Appellants’ brief in chief fails to present a summary of proceedings

25 that comports with Rule 12-213(A)(3). Although the summary contains some


                                                3
 1 background information, it does not present a coherent picture of the relevant facts,

 2 nor does it include “the substance of the evidence bearing upon the proposition” of

 3 Appellants’ arguments that the district court’s findings and conclusions were not

 4 supported by substantial evidence. Rule 12-213(A)(3) (stating that substantial

 5 evidence arguments are deemed waived when the substance of the evidence bearing

 6 thereon is not included in the summary of proceedings).

 7   {6}   The deficiency is further exacerbated by Appellants’ violation of Rule 12-

 8 213(A)(4) in the argument section of their brief in chief, where, although Appellants

 9 attack the substantiality of the evidence relied upon for the court’s ruling, they fail to

10 provide citations to relevant aspects of the record, fail to demonstrate preservation,

11 and further fail to provide authority in support of a number of their propositions. See

12 Rule 12-213(A)(4); see also Glaser v. LeBus, 2012-NMSC-012, ¶ 13, 276 P.3d 959

13 (stating that where an appellant fails to comply with Rule 12-213 by indicating “that

14 an issue was properly preserved for appellate review, an appellate court may decline

15 to address such contention on appeal” (alteration, internal quotation marks, and

16 citation omitted)); Martinez v. Sw. Landfills, Inc., 115 N.M. 181, 186, 848 P.2d 1108,

17 1113 (Ct. App. 1993) (“[A]n appellant is bound by the findings of fact made below

18 unless the appellant properly attacks the findings, and that the appellant remains

19 bound if he or she fails to properly set forth all the evidence bearing upon the


                                               4
 1 findings.”); In re Estate of Heeter, 113 N.M. 691, 694, 831 P.2d 990, 993 (Ct. App.

 2 1992) (“This [C]ourt will not search the record to find evidence to support an

 3 appellant’s claims.”). Appellants’ rule violations preclude an effective review of the

 4 merits of their appeal.

 5   {7}   Appellants’ brief in chief, in addition to failing to abide by the Rules of

 6 Appellate Procedure, is also deficient for its lack of clear or adequately developed

 7 arguments. The brief is largely incomprehensible for its failure to present evidence

 8 or arguments in a way that facilitates a review of Appellants’ claim that the district

 9 court erred. We “will not review unclear arguments, or guess at what [a party’s]

10 arguments might be.” Headley v. Morgan Mgmt. Corp., 2005-NMCA-045, ¶ 15, 137

11 N.M. 339, 110 P.3d 1076. Nor are we obligated to review an argument that is not

12 adequately developed. Id. (declining to entertain a cursory argument that relied on

13 several factual assertions that were made without citation to the record). We presume

14 that the district court is correct, and it is Appellants’ burden to clearly demonstrate that

15 the district court erred. Farmers, Inc. v. Dal Mach. & Fabricating, Inc., 111 N.M. 6,

16 8, 800 P.2d 1063, 1065 (1990).

17   {8}   More specifically, Appellants in their Point 1 heading purportedly attack

18 Findings of Fact Nos. 38, 39, 41, 42, 46, and 50 and Conclusions of Law Nos. 2, 3,

19 4, and 5. Appellants fail to mention or cite any but Findings of Fact Nos. 46 and 50


                                                5
 1 in the argument following the heading and, with respect to Nos. 46 and 50, they fail

 2 to develop an argument with record citations showing how those findings were not

 3 supported by substantial evidence. If anything, Appellants appear only to set out

 4 some evidence that might be considered or that they sought to have construed in a

 5 manner favorable to themselves, much of which is unsupported with a record cite.

 6 Appellants fail to show how any conclusion of law was not supported by substantial

 7 evidence or how any finding of fact did not support a conclusion of law. They also

 8 fail to meet their burden to prove insufficiency. We therefore reject Point 1.

 9   {9}   Appellants in their Point 2 heading purportedly attack Finding of Fact No. 41

10 and Conclusions of Law Nos. 8, 9, 11, and 19. Appellants fail to mention or cite

11 Finding of Fact No. 41 or the identified conclusions of law in the argument following

12 the heading. They fail to develop an argument with record citations showing how this

13 finding of fact was not supported by substantial evidence or how any conclusion of

14 law was not supported by a finding of fact. They also fail to develop an argument

15 with record citations showing how the conclusions of law were not supported by

16 substantial evidence. If anything, Appellants appear only to set out some evidence

17 that might be considered or that they sought to have construed in a manner favorable

18 to themselves, much of which is unsupported with a record cite. Further, they fail to

19 meet their burden to prove insufficiency. We therefore reject Point 2.


                                             6
 1   {10}   Appellants in their Point 3 heading purportedly attack Finding of Fact No. 41

 2 and Conclusion of Law No. 15 as unsupported by substantial evidence. Neither is

 3 cited in the argument following the heading. Appellants fail to show how Finding of

 4 Fact No. 41 or Conclusion of Law No. 15 are not supported by substantial evidence

 5 or how any finding of fact does not support Conclusion of Law No. 15. Appellants’

 6 argument is unsupported by any authority or record cite. The argument’s suggestion

 7 of lack of admonishment or notice of improper acts or regarding failure to cancel

 8 powers of attorney do not sustain Appellants’ conclusion that they did not willfully

 9 violate the court’s order. Appellants fail to meet their burden to prove insufficiency.

10 We therefore reject Point 3.

11   {11}   Appellants in their Point 4 heading purportedly attack Finding of Fact No. 46

12 and Conclusions of Law Nos. 17, 18, and 19 as unsupported by substantial evidence.

13 None are mentioned or cited in the argument following the heading. Nor do they

14 satisfy their burden to show how the finding of fact or any conclusion of law was

15 unsupported by substantial evidence or how any conclusion of law was unsupported

16 by a finding of fact. We therefore reject Point 4.

17   {12}   Appellants in their Points 5, 6, and 7 headings purportedly attack Findings of

18 Fact Nos. 12, 13, 14, 20, 21, 26, 33, 36, 39, 44, 51, and 58 as unsupported by

19 substantial evidence. None are mentioned or cited in argument following the


                                               7
 1 respective headings. Appellants fail to appropriately or successfully attack any

 2 findings of fact. We therefore reject Points 5, 6, and 7.

 3   {13}   Appellants in their Point 8 heading purport to attack Findings of Fact Nos. 20,

 4 21, 26, 33, 36, 39, 44, and 58 as unsupported by substantial evidence. Except for

 5 Finding of Fact No. 20, none are mentioned or cited in the argument following the

 6 heading. Appellants fail to appropriately or successfully attack any findings of fact.

 7 We therefore reject Point 8.

 8   {14}   Appellants in their Point 9 argue that the damages should have been charged

 9 against the Estate and not against them. They argue that Fred and Delfina had a

10 higher or greater duty with respect to the property and that they (Appellants)

11 essentially were not at fault. The district court held otherwise. Appellants provide no

12 persuasive argument or authority to overcome the court’s determination. We are not

13 persuaded and see no basis on which to hold that the court erred.

14 CONCLUSION

15   {15}   Appellants’ cumulative failures in regard to (1) the Rules of Appellate

16 Procedure, (2) their burden to establish that findings of fact and conclusions of law

17 were not supported by substantial evidence or that any conclusion of law was not

18 supported in a finding of fact, and (3) their burden to clearly demonstrate error by




                                               8
1 making clear arguments and providing citation to the record and to relevant authority,

2 lead us to reject their arguments. We affirm the district court.

3   {16}   IT IS SO ORDERED.



4                                         __________________________________
5                                         JONATHAN B. SUTIN, Judge


6 WE CONCUR:


7 _________________________________
8 MICHAEL D. BUSTAMANTE, Judge


 9 _________________________________
10 LINDA M. VANZI, Judge




                                            9